Summit App. No. 21221, 2003-0hio-1303. Discretionary appeal allowed on Propositions of Law Nos. I and II and cause held for the decision in 2002-0932, Westfield Ins. Co. v. Galatis, Summit App. No. 20784, 2002-0hio-1502.
O’Donnell, J., concurs.
Moyer, C.J., Pfeifer and Lundberg Stratton, JJ., concur but would also allow Propositions of Law Nos. Ill through VIII and hold for the decision in Galatis.
O’Connor, J., concurs in part, would allow on Proposition of Law No. I only, and would hold the cause for the decision in 2002-1956, Tucker v. Wilson, Clermont App. No. CA2002-01-002, 2002-Ohio-5142.
Resnick and F.E. Sweeney, JJ., dissent.
Discretionary cross-appeal denied.
Moyer, C.J., concurs in part, would allow on Proposition of Law No. I, and would hold the cross-appeal for the decision in Tucker.
Pfeifer, J., dissents and would allow the cross-appeal.
Lundberg Stratton, J., dissents, would allow the cross-appeal, and would hold the cross-appeal for the decision in Galatis.